Case 1:06-cr-00107-JMS-TAB Document 63 Filed 05/07/21 Page 1 of 3 PageID #: 373




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                Case No. 1:06-cr-107-JMS-TAB-01

                                                         ORDER ON MOTION FOR
 v.                                                      SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
 ISAIAS R. BARRIOS-LOPEZ                                 (COMPASSIONATE RELEASE)


       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☐ DENIED.

☒ DENIED WITHOUT PREJUDICE.

☒ FACTORS CONSIDERED: See attached opinion.

IT IS SO ORDERED.
Case 1:06-cr-00107-JMS-TAB Document 63 Filed 05/07/21 Page 2 of 3 PageID #: 374




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )        No. 1:06-cr-00107-JMS-TAB
                                                    )
ISAIAS R. BARRIOS-LOPEZ,                            ) -01
                                                    )
                             Defendant.             )

           Order Denying Motion for Compassionate Release Without Prejudice

       Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

Release under the First Step Act of 2018. Dkt. 41. The Court appointed counsel to represent

Defendant and stayed the case. Dkt. 44. CJA counsel appeared on Defendant's behalf, dkt. 48, but

then withdrew, dkts. 55, 56.

       After counsel withdrew, the Court concluded that Defendant's pro se Motion for

Compassionate Release lacked sufficient information for the Court to conclude that he was entitled

to compassionate release. Accordingly, on December 30, 2020, the Court ordered Defendant to

supplement his motion by completing and returning the Court's form compassionate release motion

by February 16, 2021. Dkt. 57. The Court warned Defendant that his Motion for Compassionate

Release would be considered abandoned and denied without prejudice if he did not return the form

motion as directed. Id. The Court mailed its Order and a blank form motion to Defendant on

December 30, 2020. On February 1, 2021, Defendant filed a pro se motion to appoint new counsel.

Dkt. 59. The Court denied the motion and reiterated that Defendant must complete and return the

Court's form compassionate release motion by March 3, 2021, or that his Motion for

Compassionate Release would be considered abandoned and denied without prejudice. Dkt. 59.

The Court mailed its Order and another copy of the blank form motion to Defendant on February
                                                2
Case 1:06-cr-00107-JMS-TAB Document 63 Filed 05/07/21 Page 3 of 3 PageID #: 375




3, 2021. On March 2, 2021, the Court received another pro se letter from Defendant. Dkt. 62. On

March 8, 2021, the Court again explained that he had not yet provided sufficient information to

support his request for compassionate release. Dkt. 62. The Court informed Defendant that he must

complete and return the Court's form compassionate release motion by April 19, 2021, or that his

Motion for Compassionate Release would be considered abandoned and denied without prejudice.

Id. The Court mailed its Order and another blank copy of the form compassionate release motion

to Defendant on March 8, 2021.

       As of the writing of this Order, Defendant has not completed and returned the Court's form

motion as required, and the deadline for doing so has passed. Accordingly, the Court considers

Defendant's Motion for Compassionate Release abandoned, and the motion, dkt. [41], is denied

without prejudice. Nothing in this Order, however, prohibits Defendant from filing a new motion

for compassionate release.

       IT IS SO ORDERED.




       Date: 5/7/2021




Distribution:

Isaias R. Barrios-Lopez
Reg. No. 08337-028
FCI Ray Brook
Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977

All Electronically Registered Counsel

                                               3
